DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dewitt et al. (US 2002/0043906).
Regarding claim 1, Dewitt et al. (hereafter “D1”) discloses a food shield system (counter construction 10) comprising: a central beam (extrusion member 32) comprising at least one hooking surface (at walls 72, 70; riser 74); two support legs (posts 34, 36) supporting the central beam at opposing ends of the central beam (figure 1); a clip (mullion 42) comprising at least one hook element (end at groove 75 – [0041]); and a panel (44) bonded to the clip (42) such that the panel and clip assembly are supported by the central beam when the hook element is engaged with the central beam at the hooking surface ([0047]).
Regarding claim 2, D1 discloses wherein the clip (42) comprises a leg (majority of 42 below groove 75 – figure 5) extending away from the hook element, which leg rests against the central beam (at 72) when the hook element of the clip is engaged with the central beam at the hooking surface.
Regarding claim 3, see the discussion of claims 1-2 and D1 further comprises a rear hooking surface (channel surface 56) defined on a side of the central beam away from the front hooking surface (figure 4); a rear clip (stanchion 50) comprising at least one rear clip hook element (figure 5); and a top panel (shelf 49) bonded to the rear clip at a rear clip bonding surface such that the top panel and rear clip are supported by the central beam when the rear clip hook element is engaged with the central beam at the rear hooking surface ([0041]).
Regarding claim 4, in addition to the discussions of claims 1-3, D1 discloses wherein the rear clip (at 50) comprises a rear clip leg (side of 50) extending away from the rear clip hook element, which rear clip leg rests against the central beam when the rear clip hook element is engaged with the central beam at the rear hooking surface (figure 5).
Regarding claim 6, D1 discloses further comprising a plurality of customer-facing panels (accent strip 43, channel plate 31) bonded to separate front clips (formed by channels D, A – figure 4) with each of the plurality of customer-facing panel and front clip assemblies being supported by the central beam between the two support legs.
Regarding claims 8-9, D1 discloses further comprising an accessory bracket (31) comprising an accessory bracket hook (at outer plate 31 portion or leg engaging 100/102) engaged with a rear hooking surface (at 102/100) of the central beam (figure 5).
Regarding claim 10, D1 discloses further comprising an accessory (lighting fixtures 39 –[0041]) mounted to the accessory bracket.
Regarding claim 11, D1 discloses wherein each of the support legs (34, 36) comprises: a base (at mounting 28/29); a riser (vertical post portion) extending upward from the base; and a top connection comprising a socket (mounting plate 35/37) configured to receive one end of the central beam (figure 5).
Regarding claim 12, D1 discloses wherein the socket (35/37) includes one or more protrusions (plate flanges) shaped to engage with openings (at post mounting plate channel F) formed in the opposing ends of the central beam (figure 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt et al. (US 2002/0043906).
Regarding claim 7, D1 does not disclose a plurality of top panels (shelves) bonded to separate rear clips with each of the plurality of top panel and rear clip assemblies being supported by the central beam between the two support legs.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to provide a plurality of attachable shelves/top panels for the device instead of only a single one as this would involve only a mere duplication of parts and provide modular arrangements.
Regarding claims 13-20, as discussed above in regards to claims 1-4, 6-12, D1 discloses the structural elements required by claims 13-20, and it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to perform the claimed process steps in order to make and use the device of D1.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631